              Case 1:20-cv-05504-AT Document 5 Filed 07/17/20 Page 1 of 4




                                                                                               July 17, 2020
Hon. Edgardo Ramos, U.S.D.J.
United States District Court, Part 1 1
Southern District of New York
40 Foley Square, Room 15D
New York, NY 10007

By Electronic Filing.

        Re:     Request for Accelerated Proceedings and Alternative Service in
                Gallagher et al. v. New York State Board of Elections et al., 20-cv-5504

Your Honor:

         Our firms represent the Plaintiffs in the newly filed matter named above. We write to
respectfully request the Court set an accelerated schedule for briefing, hearing, and decision on our
motion for an injunction and requesting permission to – given the pandemic – serve Defendants by
reliable electronic means.

         At issue in this case is the counting of absentee ballots currently under way from the June 23.
2020 New York State Democratic primary – taking place right now, with the election results to be
certified on August 3, 2020. While there is more detail in the motion papers we just filed, the core of
Plaintiffs claims is this: it is unconstitutional to simply throw out tens of thousands of votes because
of Post Office errors beyond the control of voters.

        Courts in the Southern District and elsewhere in the Second Circuit have routinely accelerated
briefing and decisions in similar election-related matters. See, e.g., Yang v. Kosinski, 960 F.3d 119, 124
(2d Cir. 2020) (Second Circuit affirming, on May 19, a May 5 order of the District Court directing the
Democratic primary be held, in a case commenced on April 28); Schulz v. Williams, 44 F.3d 48 (2d Cir.
1994) (“The procedural history of this accelerated litigation is complex”); Fitzgerald v. Berman, 2003
U.S. Dist. LEXIS 27156 (NDNY 2003) (briefing schedule set on July 24 for July 31 oral argument),
aff’d 112 Fed. Appx. 800 (2d Cir. 2004).

        Similarly, acting under Fed. R. Civ. P. 16(a) and 65, District Courts in the Second Circuit
routinely accelerate other emergent preliminary injunction matters. SmithKline Beecham Consumer
Healthcare, L.P. v. Watson Pharms., Inc. 63 F. Supp. 2d 467 (SDNY 1999), aff’d, 211 F.3d 21 (2d Cir.
2000), cert. den. 531 U.S. 872 (2000) (“The return date for the preliminary injunction motion was

1We direct this letter to Your Honor in Part 1 after a brief call with the Court’s law clerk, with the
expectation that the substantive questions will likely be ultimately addressed by the District Judge to whom
the case is assigned, and in an abundance of caution given the sensitive timing of the case. In Your Honor’s
Part 1 capacity, we ask that you grant the motion to expedite (with dates to be set later by the Court) and
grant the motion for alternative service.
            Case 1:20-cv-05504-AT Document 5 Filed 07/17/20 Page 2 of 4




accelerated to yesterday, September 9, 1999, and a hearing was held”); Chiarella v. Vetta Sports, 1994
U.S. Dist. LEXIS 14395 (SDNY 1994) (“It has long been recognized that an accelerated decision on
the merits often is appropriate when a preliminary injunction has been requested”); AVCO Fin. Corp.
v. CFTC, 929 F. Supp. 714 (SDNY 1996) (“Consequently, AVCO withdrew its request for a temporary
restraining order and the parties proceeded to brief the motion for a preliminary injunction on an
accelerated schedule”).

        We stand ready to set an accelerated schedule in a conference with this Court or the Magistrate
Judge, or to litigate this case in any other manner the Court (or Defendants) propose. As an initial
matter, in the interest of proposing something, we suggest:

            •   Plaintiffs’ Motion for Injunctive Relief (already filed) due on Friday, July 17, 2020;

            •   Defendants’ Opposition to Motion due on Wednesday, July 22, 2020;

            •   Plaintiffs’ Reply (if any) due on Thursday, July 22, 2020;

            •   Oral Argument/Hearing on the Motion on Friday, July 23, 2020, or as soon thereafter
                as the Court is available; and

            •   Plaintiffs will also serve, by reliable electronic means, 2 a copy of the complaint,
                supporting documents, motion for preliminary injunction, and this letter (and any
                related order) on Defendants by 5:00 p.m. on Friday, July 17, 2020.

We believe that schedule will allow the parties adequate time to brief these important issues, while also
allowing the Court sufficient time to issue a ruling before August 3, 2020, when the election results
are due to be certified.

                                                           Respectfully submitted,


                                                            /s/ J. Remy Green

                                                           _________________
                                                           J. Remy Green
                                                               Honorific/Pronouns: Mx., they/their/them
                                                           COHEN&GREEN P.L.L.C.
                                                           1639 Centre St., Suite 216

2 We have attached a copy of an Order, entered by Judge Torres in Yang (cited above as well), directing the
plaintiffs there to immediately serve defendants by reliable electronic means. Where service by traditional
means is impracticable for a number of reasons – here, both the pandemic and the speed at which this case
likely needs to move – even with no “showing of due diligence,” “the Court may approve alternative service
methods.” Ransome v. Epstein, 2018 U.S. Dist. LEXIS 15295, at *2-3 (SDNY, Jan. 30, 2018), discussing Fed. R.
Civ. P. 4(e)(1) and CPLR § 308(5).

                                                                                                 Page 2 of 3
           Case 1:20-cv-05504-AT Document 5 Filed 07/17/20 Page 3 of 4




                                           Ridgewood, New York 11385
                                           remy@femmelaw.com

                                           Attorneys for Plaintiffs
cc:
All relevant parties by ECF and email.




                                                                         Page 3 of 3
           Case 1:20-cv-05504-AT
                1:20-cv-03325-AT Document 5
                                          3 Filed 07/17/20
                                                  04/29/20 Page 4
                                                                1 of 4
                                                                     1


                                                                  USDC SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
ANDREW YANG, JONATHAN HERZOG, HELLEN                              DATE FILED: 4/29/2020
SUH, BRIAN VOGEL, SHLOMO SMALL, ALISON
HWANG, KRISTEN MEDEIROS and DR. ROGER
GREEN, individually and on behalf of all others similarly
situated,

                      Plaintiffs,

              -against-                                                20 Civ. 3325 (AT)

NEW YORK STATE BOARD OF ELECTIONS,                                         ORDER

                Defendant.
ANALISA TORRES, District Judge:

       On April 29, 2020, Plaintiffs filed an application seeking emergency relief under Rule 65

of the Federal Rules of Civil Procedure. ECF No. 1. It is hereby ORDERED that:

   1. Plaintiffs shall file a memorandum of law in support of their application by May 4, 2020;

   2. Defendant shall file a response by May 8, 2020; and

   3. The parties shall appear for a telephonic hearing on Plaintiffs’ application on May 12,

       2020, at 1:00 p.m. The parties are directed to call either (888) 398-2342 or (215) 861-

       0674, and enter access code 5598827. The parties shall email their appearance

       information to Torres_NYSDChambers@nysd.uscourts.gov by May 11, 2020, at 5:00

       p.m.

       It is further ORDERED that by 12:00 p.m. on April 30, 2020, Plaintiffs shall serve a

copy of the complaint, supporting documents, and this order on Defendant, and shall file proof of

service on the docket. Service may be effected by reliable electronic means.

       SO ORDERED.

Dated: April 29, 2020
       New York, New York
